Exhibit 10.6.6

 

DIRECTOR AND OFFICER INDEMNITY AGREEMENT

 

This agreement (the “Agreement”) is made and entered into as of the 9th day of
November, 2007, by and between OSG America L.P., a Delaware limited partnership
(the “Partnership”), and James G. Dolphin, (the “Indemnitee”).

 

RECITALS

 

A.            The Indemnitee is a Director of OSG America LLC, a Delaware
limited liability company and the general partner of the Partnership (the
“General Partner”).

 

B.            Both the Partnership and the Indemnitee recognize the increased
risk of litigation and other claims being asserted against directors and
officers of public entities in today’s environment.

 

C.            Section 17-108 of the Delaware Revised Uniform Limited Partnership
Act, 6 Del. C. Section 17-101, et seq., (the “Act”) expressly recognizes that,
subject to such standards and restrictions as may be set forth in its
partnership agreement, a limited partnership may, and shall have the power to,
indemnify and hold harmless any person from and against any and all claims and
demands whatsoever.

 

D.            Subject to the limitations set forth therein, Section 7.07 of the
Amended and Restated Agreement of Limited Partnership of the Partnership (the
“Partnership Agreement”) requires the Partnership to indemnify and advance
expenses to the directors and officers of the General Partner to the fullest
extent permitted by law and the Indemnitee has been serving and continues to
serve as a Director of the General Partner in part in reliance on such
provision.

 

E.             In recognition of the Indemnitee’s need for substantial
protection against any potential personal liability in order to assure the
Indemnitee’s continued service to the Partnership and General Partner in an
effective manner and the Indemnitee’s reliance on the provisions of the
Partnership Agreement and in part to provide the Indemnitee with specific
contractual assurance that the protection promised by the Partnership Agreement
will be available to the Indemnitee, the Partnership wishes to provide in this
Agreement for the indemnification of and the advancing of expenses to the
Indemnitee to the fullest extent (whether partial or complete) permitted by the
Partnership Agreement and as set forth in this Agreement, and, to the extent
insurance is maintained, for the continued coverage of the Indemnitee under the
Partnership’s directors’ and officers’ liability insurance policies.

 

In consideration of the foregoing and the mutual covenants contained herein, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 


1.             CERTAIN DEFINITIONS.


 


(A)           “AFFILIATE” MEANS, WITH RESPECT TO ANY PERSON, ANY OTHER PERSON
THAT DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES CONTROLS, IS
CONTROLLED BY OR IS UNDER

 

--------------------------------------------------------------------------------


 


COMMON CONTROL WITH, SUCH PERSON. AS USED HEREIN, THE TERM “CONTROL” MEANS THE
POSSESSION, DIRECT OR INDIRECT, OF THE POWER TO DIRECT OR CAUSE THE DIRECTION OF
THE MANAGEMENT AND POLICIES OF A PERSON, WHETHER THROUGH OWNERSHIP OF VOTING
SECURITIES, BY CONTRACT OR OTHERWISE.


 


(B)           “BOARD OF DIRECTORS” MEANS THE BOARD OF DIRECTORS OF THE GENERAL
PARTNER.


 


(C)           “CHANGE IN CONTROL” MEANS, AND SHALL BE DEEMED TO HAVE OCCURRED
UPON ONE OR MORE OF THE FOLLOWING EVENTS: (I) ANY TRANSACTION RESULTING IN THE
PARTNERSHIP (OR ITS SUCCESSOR OR SURVIVOR BY WAY OF MERGER, CONSOLIDATION, OR
SOME OTHER TRANSACTION, OR A PARENT OR SUBSIDIARY THEREOF) CEASING TO BE AN
AFFILIATE OF OSG (OR ITS SUCCESSOR OR SURVIVOR BY WAY OF MERGER, CONSOLIDATION,
OR SOME OTHER TRANSACTION, OR A PARENT OR SUBSIDIARY THEREOF); (II) THE LIMITED
PARTNERS OF THE PARTNERSHIP APPROVE, IN ONE TRANSACTION OR A SERIES OF
TRANSACTIONS, A PLAN OF COMPLETE LIQUIDATION OF THE PARTNERSHIP; (III) THE SALE
OR OTHER DISPOSITION BY EITHER THE GENERAL PARTNER OR THE PARTNERSHIP OF ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS, OR THE SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE PARTNERSHIP’S SUBSIDIARIES, IN ONE OR
MORE TRANSACTIONS TO ANY PERSON OTHER THAN THE GENERAL PARTNER OR AN AFFILIATE
OF THE GENERAL PARTNER; OR (IV) A TRANSACTION RESULTING IN A PERSON OTHER THAN
OSG (OR ITS SUCCESSOR OR SURVIVOR BY WAY OF MERGER, CONSOLIDATION, OR SOME OTHER
TRANSACTION, OR A PARENT OR SUBSIDIARY THEREOF) OR AN AFFILIATE THEREOF BEING
THE GENERAL PARTNER OF THE PARTNERSHIP (OR ITS SUCCESSOR OR SURVIVOR BY WAY OF
MERGER, CONSOLIDATION, OR SOME OTHER TRANSACTION, OR A PARENT OR SUBSIDIARY
THEREOF).


 


(D)           “EXPENSES” MEANS ALL DIRECT AND INDIRECT COSTS OF ANY TYPE OR
NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION, ALL ATTORNEYS’ FEES AND
RELATED DISBURSEMENTS AND OTHER OUT-OF- POCKET COSTS) ACTUALLY AND REASONABLY
INCURRED BY THE INDEMNITEE IN CONNECTION WITH THE INVESTIGATION, DEFENSE OR
APPEAL OF OR BEING A WITNESS IN, PARTICIPATING IN OR PREPARING TO DEFEND A
PROCEEDING OR ESTABLISHING OR ENFORCING A RIGHT TO (I) INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES UNDER THIS AGREEMENT, THE PARTNERSHIP AGREEMENT, THE ACT
OR OTHERWISE OR (II) DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE COVERAGE;
PROVIDED, HOWEVER, THAT EXPENSES SHALL NOT INCLUDE ANY JUDGMENTS, FINES OR
PENALTIES OR AMOUNTS PAID IN SETTLEMENT OF A PROCEEDING.  SHOULD ANY PAYMENTS BY
THE PARTNERSHIP UNDER THIS AGREEMENT BE DETERMINED TO BE SUBJECT TO ANY FEDERAL,
STATE OR LOCAL INCOME OR EXCISE TAX, “EXPENSES” SHALL ALSO INCLUDE SUCH AMOUNTS
AS ARE NECESSARY TO PLACE THE INDEMNITEE IN THE SAME AFTER-TAX POSITION (AFTER
GIVING EFFECT TO ALL APPLICABLE TAXES) AS THE INDEMNITEE WOULD HAVE BEEN IN HAD
NO SUCH TAX BEEN DETERMINED TO APPLY TO SUCH PAYMENTS.


 


(E)           “INDEMNIFIABLE EVENT” IS ANY EVENT OR OCCURRENCE RELATED TO THE
FACT THAT THE INDEMNITEE IS OR WAS A DIRECTOR OR OFFICER OF THE GENERAL PARTNER,
OR IS OR WAS SERVING AT THE REQUEST OF THE GENERAL PARTNER AS A DIRECTOR,
OFFICER, EMPLOYEE, TRUSTEE OR AGENT OF ANOTHER CORPORATION, PARTNERSHIP, JOINT
VENTURE, TRUST, NONPROFIT ENTITY OR OTHER ENTITY (INCLUDING SERVICE WITH RESPECT
TO EMPLOYEE BENEFIT PLANS), OR BY REASON OF ANYTHING DONE OR NOT DONE BY THE
INDEMNITEE IN ANY SUCH CAPACITY.


 


(F)            “INDEMNIFICATION PERIOD” SHALL BE SUCH PERIOD AS THE INDEMNITEE
SHALL CONTINUE TO SERVE AS A DIRECTOR OR OFFICER OF THE GENERAL PARTNER, OR
SHALL CONTINUE AT THE REQUEST OF THE GENERAL PARTNER TO SERVE AS A DIRECTOR,
OFFICER, EMPLOYEE, TRUSTEE OR AGENT OF ANOTHER CORPORATION, PARTNERSHIP, JOINT
VENTURE, TRUST, NONPROFIT ENTITY OR OTHER ENTITY, AND THEREAFTER SO

 

2

--------------------------------------------------------------------------------


 


LONG AS THE INDEMNITEE SHALL BE SUBJECT TO ANY POSSIBLE PROCEEDING ARISING OUT
OF THE INDEMNITEE’S TENURE IN THE FOREGOING POSITIONS.


 


(G)           “LOSSES” ARE ANY JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID IN
SETTLEMENT (INCLUDING ALL INTEREST ASSESSMENTS AND OTHER CHARGES PAID OR PAYABLE
IN CONNECTION WITH OR IN RESPECT OF SUCH JUDGMENTS, FINES, PENALTIES OR AMOUNTS
PAID IN SETTLEMENT) OF ANY PROCEEDING.


 


(H)           “OSG” MEANS OVERSEAS SHIPHOLDING GROUP, INC., A DELAWARE
CORPORATION.


 


(I)            “PERSON” MEANS AN INDIVIDUAL OR A CORPORATION, FIRM, LIMITED
LIABILITY COMPANY, PARTNERSHIP, JOINT VENTURE, TRUST, UNINCORPORATED
ORGANIZATION, ASSOCIATION, GOVERNMENT AGENCY OR POLITICAL SUBDIVISION THEREOF OR
OTHER ENTITY.


 


(J)            “PROCEEDING” SHALL MEAN ANY COMPLETED, ACTUAL, PENDING OR
THREATENED ACTION, SUIT, CLAIM, INQUIRY OR PROCEEDING, WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE OR INVESTIGATIVE (INCLUDING AN ACTION BY OR IN THE RIGHT OF THE
PARTNERSHIP) AND WHETHER FORMAL OR INFORMAL.


 


(K)           “REVIEWING PARTY” SHALL MEAN (I) THE BOARD OF DIRECTORS (PROVIDED
THAT A MAJORITY OF DIRECTORS ARE NOT PARTIES TO THE PROCEEDING), (II) A PERSON
OR BODY SELECTED BY THE BOARD OF DIRECTORS OR (III) IF THERE HAS BEEN A CHANGE
IN CONTROL, THE SPECIAL INDEPENDENT COUNSEL REFERRED TO IN SECTION 5.


 


2.             INDEMNIFICATION AND ADVANCEMENT OF EXPENSES.  SUBJECT TO THE
LIMITATIONS SET FORTH IN SECTION 4:


 


(A)           INDEMNIFICATION.  THE PARTNERSHIP SHALL INDEMNIFY AND HOLD
HARMLESS THE INDEMNITEE, TO THE FULLEST EXTENT PERMITTED BY THE PARTNERSHIP
AGREEMENT, AS SOON AS PRACTICABLE AFTER WRITTEN DEMAND IS PRESENTED TO THE
PARTNERSHIP, IN THE EVENT THE INDEMNITEE WAS OR IS MADE OR IS THREATENED TO BE
MADE A PARTY TO OR WITNESS IN OR IS OTHERWISE INVOLVED IN A PROCEEDING BY
REASON, IN WHOLE OR IN PART, OF AN INDEMNIFIABLE EVENT AGAINST ALL EXPENSES AND
LOSSES INCURRED BY THE INDEMNITEE IN CONNECTION WITH SUCH PROCEEDING.  IN THE
EVENT OF ANY CHANGE, AFTER THE DATE OF THIS AGREEMENT, IN ANY APPLICABLE LAW,
STATUTE OR RULE REGARDING THE RIGHT OF A DELAWARE LIMITED PARTNERSHIP TO
INDEMNIFY ANY DIRECTOR OR OFFICER OF ITS GENERAL PARTNER, SUCH CHANGE, TO THE
EXTENT IT WOULD EXPAND THE INDEMNITEE’S RIGHTS UNDER THIS AGREEMENT, SHALL BE
INCLUDED WITHIN THE INDEMNITEE’S RIGHTS AND THE PARTNERSHIP’S OBLIGATIONS UNDER
THIS AGREEMENT, AND, TO THE EXTENT IT WOULD NARROW THE INDEMNITEE’S RIGHTS OR
THE PARTNERSHIP’S OBLIGATIONS UNDER THIS AGREEMENT, SHALL BE EXCLUDED FROM THIS
AGREEMENT; PROVIDED, HOWEVER, THAT ANY CHANGE REQUIRED BY APPLICABLE LAWS,
STATUTES OR RULES TO BE APPLIED TO THIS AGREEMENT SHALL BE SO APPLIED REGARDLESS
OF WHETHER THE EFFECT OF SUCH CHANGE IS TO NARROW THE INDEMNITEE’S RIGHTS OR THE
PARTNERSHIP’S OBLIGATIONS UNDER THIS AGREEMENT.


 


(B)           ADVANCEMENT OF EXPENSES.  THE PARTNERSHIP SHALL, TO THE FULLEST
EXTENT PERMITTED BY THE PARTNERSHIP AGREEMENT, PAY THE EXPENSES INCURRED BY THE
INDEMNITEE AS SOON AS PRACTICABLE AFTER WRITTEN DEMAND IS PRESENTED TO THE
PARTNERSHIP IN THE EVENT THE INDEMNITEE WAS OR IS MADE OR IS THREATENED TO BE
MADE A PARTY TO OR WITNESS IN OR IS OTHERWISE INVOLVED IN A PROCEEDING BY
REASON, IN WHOLE OR IN PART, OF AN INDEMNIFIABLE EVENT IN ADVANCE OF ITS FINAL
DISPOSITION; PROVIDED, HOWEVER, THAT, TO THE EXTENT REQUIRED BY LAW, SUCH
PAYMENT OF EXPENSES IN

 

3

--------------------------------------------------------------------------------


 


ADVANCE OF THE FINAL DISPOSITION OF THE PROCEEDING SHALL BE MADE ONLY UPON
RECEIPT OF AN UNDERTAKING BY THE INDEMNITEE TO REPAY ALL AMOUNTS ADVANCED IF IT
SHOULD BE ULTIMATELY DETERMINED THAT THE INDEMNITEE IS NOT ENTITLED TO BE
INDEMNIFIED UNDER THIS AGREEMENT, THE ACT OR OTHERWISE.


 


(C)           PARTIAL INDEMNITY.  IF THE INDEMNITEE IS ENTITLED UNDER ANY
PROVISION OF THIS AGREEMENT TO INDEMNIFICATION BY THE PARTNERSHIP FOR SOME OR A
PORTION OF THE LOSSES OR EXPENSES, BUT NOT, HOWEVER, FOR ALL OF THE TOTAL AMOUNT
THEREOF, THE PARTNERSHIP SHALL INDEMNIFY THE INDEMNITEE FOR THE PORTION THEREOF
TO WHICH THE INDEMNITEE IS ENTITLED.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, TO THE EXTENT THAT THE INDEMNITEE HAS BEEN SUCCESSFUL ON THE
MERITS OR OTHERWISE IN DEFENSE OF ANY ISSUE OR MATTER THEREIN, INCLUDING
DISMISSAL WITHOUT PREJUDICE, THE INDEMNITEE SHALL BE INDEMNIFIED AGAINST ALL
EXPENSES INCURRED IN CONNECTION THEREWITH.


 


(D)           CONTRIBUTION.  IF THE INDEMNIFICATION PROVIDED IN SECTION 2(A) FOR
ANY REASON IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE UNAVAILABLE TO THE
INDEMNITEE, THEN IN RESPECT OF ANY INDEMNIFIABLE EVENT, THE PARTNERSHIP SHALL
CONTRIBUTE TO THE AMOUNT OF EXPENSES AND LOSSES PAID IN SETTLEMENT ACTUALLY
INCURRED AND PAID OR PAYABLE BY THE INDEMNITEE IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT (I) THE RELATIVE BENEFITS RECEIVED BY THE PARTNERSHIP ON
THE ONE HAND AND THE INDEMNITEE ON THE OTHER HAND FROM THE TRANSACTION FROM
WHICH SUCH PROCEEDING AROSE AND (II) THE RELATIVE FAULT OF THE PARTNERSHIP ON
THE ONE HAND AND OF THE INDEMNITEE ON THE OTHER HAND IN CONNECTION WITH THE
EVENTS WHICH RESULTED IN SUCH EXPENSES AND LOSSES, AS WELL AS ANY OTHER RELEVANT
EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF THE PARTNERSHIP ON THE ONE HAND
AND OF THE INDEMNITEE ON THE OTHER HAND SHALL BE DETERMINED BY REFERENCE TO,
AMONG OTHER THINGS, THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT THE CIRCUMSTANCES RESULTING IN
SUCH EXPENSES, JUDGMENTS, FINES OR SETTLEMENT AMOUNTS.  THE PARTNERSHIP AND THE
INDEMNITEE AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTION
PURSUANT TO THIS SECTION 2(D) WERE DETERMINED BY PRO RATA ALLOCATION OR ANY
OTHER METHOD OF ALLOCATION WHICH DOES NOT TAKE ACCOUNT OF THE FOREGOING
EQUITABLE CONSIDERATIONS.


 


(E)           ENFORCEMENT.  IF A CLAIM FOR INDEMNIFICATION (FOLLOWING THE FINAL
DISPOSITION OF SUCH PROCEEDING) UNDER SECTION 2(A) OR ADVANCEMENT OF EXPENSES
UNDER SECTION 2(B) IS NOT PAID IN FULL WITHIN THIRTY DAYS AFTER A WRITTEN CLAIM
THEREFOR BY THE INDEMNITEE HAS BEEN PRESENTED TO THE PARTNERSHIP, THE INDEMNITEE
MAY FILE SUIT AGAINST THE PARTNERSHIP TO RECOVER THE UNPAID AMOUNT OF SUCH CLAIM
AND, IF SUCCESSFUL IN WHOLE OR IN PART, SHALL BE ENTITLED TO BE PAID THE EXPENSE
OF PROSECUTING SUCH CLAIM.  IN ADDITION, THE INDEMNITEE MAY FILE SUIT AGAINST
THE PARTNERSHIP TO ESTABLISH A RIGHT TO INDEMNIFICATION OR ADVANCEMENT OF
EXPENSES ARISING UNDER THIS AGREEMENT, THE PARTNERSHIP AGREEMENT, THE ACT OR
OTHERWISE.  IN ANY SUCH ACTION THE PARTNERSHIP SHALL HAVE THE BURDEN OF PROVING
BY CLEAR AND CONVINCING EVIDENCE THAT THE INDEMNITEE IS NOT ENTITLED TO THE
REQUESTED INDEMNIFICATION OR ADVANCEMENT OF EXPENSES UNDER APPLICABLE LAW.


 


3.             NOTIFICATION AND DEFENSE OF PROCEEDING.  PROMPTLY AFTER RECEIPT
BY THE INDEMNITEE OF NOTICE OF THE COMMENCEMENT OF OR THREAT OF THE COMMENCEMENT
OF ANY PROCEEDING, THE INDEMNITEE SHALL, IF A REQUEST FOR INDEMNIFICATION IN
RESPECT THEREOF IS TO BE MADE AGAINST THE PARTNERSHIP UNDER THIS AGREEMENT,
NOTIFY THE PARTNERSHIP OF THE COMMENCEMENT THEREOF; BUT THE FAILURE TO NOTIFY
THE PARTNERSHIP WILL NOT RELIEVE THE PARTNERSHIP FROM ANY LIABILITY WHICH IT MAY
HAVE TO THE INDEMNITEE UNDER THIS AGREEMENT OR OTHERWISE UNLESS AND ONLY TO THE
EXTENT THAT SUCH

 

4

--------------------------------------------------------------------------------


 


OMISSION CAN BE SHOWN TO HAVE PREJUDICED THE PARTNERSHIP’S ABILITY TO DEFEND THE
PROCEEDING.  EXCEPT AS OTHERWISE PROVIDED BELOW, THE PARTNERSHIP SHALL BE
ENTITLED TO ASSUME THE DEFENSE OF SUCH PROCEEDING, WITH COUNSEL APPROVED BY THE
INDEMNITEE (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD).  AFTER NOTICE
FROM THE PARTNERSHIP TO THE INDEMNITEE OF ITS ELECTION TO ASSUME THE DEFENSE
THEREOF, THE PARTNERSHIP WILL NOT BE LIABLE TO THE INDEMNITEE UNDER THIS
AGREEMENT FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY THE
INDEMNITEE IN CONNECTION WITH THE DEFENSE THEREOF OTHER THAN REASONABLE COSTS OF
INVESTIGATION OR AS OTHERWISE PROVIDED BELOW.  THE INDEMNITEE SHALL HAVE THE
RIGHT TO EMPLOY ITS COUNSEL IN SUCH PROCEEDING, BUT THE FEES AND EXPENSES OF
SUCH COUNSEL INCURRED AFTER NOTICE FROM THE PARTNERSHIP OF ITS ASSUMPTION OF THE
DEFENSE THEREOF SHALL BE AT THE EXPENSE OF THE INDEMNITEE UNLESS (I) THE
EMPLOYMENT OF COUNSEL BY THE INDEMNITEE HAS BEEN AUTHORIZED BY THE PARTNERSHIP,
(II) THE INDEMNITEE SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE A CONFLICT
OF INTEREST BETWEEN THE PARTNERSHIP AND THE INDEMNITEE IN THE CONDUCT OF THE
DEFENSE OF SUCH PROCEEDING OR (III) THE PARTNERSHIP SHALL NOT IN FACT HAVE
EMPLOYED COUNSEL TO ASSUME THE DEFENSE OF SUCH PROCEEDING, IN EACH OF WHICH
CASES THE FEES AND EXPENSES OF COUNSEL SHALL BE AT THE EXPENSE OF THE
PARTNERSHIP.  THE PARTNERSHIP SHALL NOT BE ENTITLED TO ASSUME THE DEFENSE OF ANY
PROCEEDING BROUGHT BY OR ON BEHALF OF THE PARTNERSHIP OR AS TO WHICH THE
INDEMNITEE SHALL HAVE MADE THE CONCLUSION PROVIDED FOR IN CLAUSE (II) OF THIS
SECTION 3.  THE PARTNERSHIP SHALL NOT SETTLE ANY PROCEEDING IN ANY MANNER, WHICH
WOULD IMPOSE ANY PENALTY, LIMITATION, ADMISSION, LOSS OR EXPENSE ON THE
INDEMNITEE WITHOUT THE INDEMNITEE’S PRIOR WRITTEN CONSENT.  NEITHER THE
PARTNERSHIP NOR THE INDEMNITEE WILL UNREASONABLY WITHHOLD ITS CONSENT TO ANY
PROPOSED SETTLEMENT, PROVIDED THAT THE INDEMNITEE MAY, IN THE INDEMNITEE’S SOLE
DISCRETION, WITHHOLD CONSENT TO ANY PROPOSED SETTLEMENT THAT WOULD IMPOSE ANY
PENALTY, LIMITATION, ADMISSION, LOSS OR EXPENSE ON THE INDEMNITEE.


 


4.             LIMITATION ON INDEMNIFICATION.  NOTWITHSTANDING THE TERMS OF
SECTION 2:


 


(A)           THE OBLIGATIONS OF THE PARTNERSHIP SET FORTH IN SECTION 2 SHALL BE
SUBJECT TO THE CONDITION THAT THE REVIEWING PARTY SHALL NOT HAVE DETERMINED
(BASED ON A WRITTEN OPINION OF OUTSIDE COUNSEL IN ALL CASES) THAT THE INDEMNITEE
WOULD NOT BE PERMITTED TO BE SO INDEMNIFIED UNDER THE PARTNERSHIP AGREEMENT;
PROVIDED, HOWEVER, THAT IF THE INDEMNITEE HAS COMMENCED OR THEREAFTER COMMENCES
LEGAL PROCEEDINGS IN A COURT OF COMPETENT JURISDICTION TO SECURE A DETERMINATION
THAT THE INDEMNITEE SHOULD BE INDEMNIFIED UNDER THE PARTNERSHIP AGREEMENT, ANY
DETERMINATION MADE BY THE REVIEWING PARTY THAT THE INDEMNITEE WOULD NOT BE
PERMITTED TO BE INDEMNIFIED UNDER APPLICABLE LAW SHALL NOT BE BINDING AND THE
INDEMNITEE SHALL NOT BE REQUIRED TO REIMBURSE THE PARTNERSHIP FOR ANY
ADVANCEMENT OF EXPENSES UNTIL A FINAL JUDICIAL DETERMINATION IS MADE WITH
RESPECT THERETO (AS TO WHICH ALL RIGHTS OF APPEAL THEREFROM HAVE BEEN EXHAUSTED
OR LAPSED) AND THE PARTNERSHIP SHALL NOT BE OBLIGATED TO INDEMNIFY OR ADVANCE TO
THE INDEMNITEE ANY ADDITIONAL AMOUNTS COVERED BY SUCH REVIEWING PARTY
DETERMINATION (UNLESS THERE HAS BEEN A DETERMINATION BY A COURT OF COMPETENT
JURISDICTION THAT THE INDEMNITEE WOULD BE PERMITTED TO BE SO INDEMNIFIED UNDER
APPLICABLE LAW);


 


(B)           THE PARTNERSHIP SHALL NOT BE REQUIRED TO INDEMNIFY OR ADVANCE
EXPENSES TO THE INDEMNITEE WITH RESPECT TO A PROCEEDING (OR PART THEREOF) BY THE
INDEMNITEE (AND NOT BY WAY OF DEFENSE), EXCEPT IF THE COMMENCEMENT OF SUCH
PROCEEDING (I) WAS AUTHORIZED IN THE SPECIFIC CASE BY THE BOARD OF DIRECTORS OR
(II) BROUGHT TO ESTABLISH OR ENFORCE A RIGHT TO INDEMNIFICATION AND/OR
ADVANCEMENT OF EXPENSES ARISING UNDER THIS AGREEMENT, THE PARTNERSHIP AGREEMENT,
THE ACT OR OTHERWISE;

 

5

--------------------------------------------------------------------------------


 


(C)           THE PARTNERSHIP SHALL NOT BE OBLIGATED PURSUANT TO THE TERMS OF
THIS AGREEMENT TO INDEMNIFY THE INDEMNITEE FOR ANY AMOUNTS PAID IN SETTLEMENT OF
A PROCEEDING UNLESS THE PARTNERSHIP CONSENTS IN ADVANCE IN WRITING TO SUCH
SETTLEMENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD;


 


(D)           THE PARTNERSHIP SHALL NOT BE OBLIGATED PURSUANT TO THE TERMS OF
THIS AGREEMENT TO INDEMNIFY THE INDEMNITEE ON ACCOUNT OF ANY SUIT IN WHICH
JUDGMENT IS RENDERED AGAINST THE INDEMNITEE FOR AN ACCOUNTING OF PROFITS MADE
FROM THE PURCHASE OR SALE BY THE INDEMNITEE OF SECURITIES OF THE PARTNERSHIP
PURSUANT TO THE PROVISIONS OF SECTION L6(B) OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED OR SIMILAR PROVISIONS OF ANY FEDERAL, STATE OR LOCAL STATUTORY
LAW;


 


(E)           THE PARTNERSHIP SHALL NOT BE OBLIGATED PURSUANT TO THE TERMS OF
THIS AGREEMENT TO INDEMNIFY THE INDEMNITEE IF A FINAL DECISION BY A COURT HAVING
JURISDICTION IN THE MATTER SHALL DETERMINE THAT SUCH INDEMNIFICATION IS NOT
LAWFUL; AND


 


(F)            THE PARTNERSHIP SHALL NOT BE OBLIGATED PURSUANT TO THE TERMS OF
THIS AGREEMENT TO MAKE ANY PAYMENT IN CONNECTION WITH ANY PROCEEDING TO THE
EXTENT THE INDEMNITEE HAS OTHERWISE ACTUALLY RECEIVED PAYMENT (UNDER ANY
INSURANCE POLICY OR OTHERWISE) OF THE AMOUNTS OTHERWISE INDEMNIFIABLE UNDER THIS
AGREEMENT.


 


5.             CHANGE IN CONTROL.  THE PARTNERSHIP AGREES THAT IF THERE IS A
CHANGE IN CONTROL, THEN WITH RESPECT TO ALL MATTERS THEREAFTER ARISING
CONCERNING THE RIGHTS OF THE INDEMNITEE TO INDEMNITY PAYMENTS AND EXPENSE
ADVANCES UNDER THIS AGREEMENT, THE PARTNERSHIP AGREEMENT AND ANY OTHER
AGREEMENTS NOW OR HEREAFTER IN EFFECT RELATING TO PROCEEDINGS FOR INDEMNIFIABLE
EVENTS, THE PARTNERSHIP SHALL SEEK LEGAL ADVICE ONLY FROM SPECIAL INDEPENDENT
COUNSEL SELECTED BY THE INDEMNITEE AND APPROVED BY THE BOARD OF DIRECTORS (WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD), AND WHO HAS NOT OTHERWISE
PERFORMED SERVICES FOR THE PARTNERSHIP (OTHER THAN IN CONNECTION WITH SUCH
MATTERS) OR THE INDEMNITEE.  WITHOUT LIMITING THE BOARD OF DIRECTOR’S OBLIGATION
NOT TO UNREASONABLY WITHHOLD ITS APPROVAL, IN THE EVENT THAT THE INDEMNITEE AND
THE PARTNERSHIP ARE UNABLE TO AGREE ON THE SELECTION OF THE SPECIAL INDEPENDENT
COUNSEL, SUCH SPECIAL INDEPENDENT COUNSEL SHALL BE SELECTED BY LOT FROM AMONG AT
LEAST FIVE NATIONALLY RECOGNIZED LAW FIRMS EACH IN NEW YORK CITY, NEW YORK, EACH
HAVING NO LESS THAN 250 LAWYERS.  SUCH SELECTION SHALL BE MADE IN THE PRESENCE
OF THE INDEMNITEE (AND THE INDEMNITEE’S LEGAL COUNSEL OR EITHER OF THEM, AS THE
INDEMNITEE MAY ELECT).  SUCH SPECIAL INDEPENDENT COUNSEL, AMONG OTHER THINGS,
SHALL DETERMINE WHETHER AND TO WHAT EXTENT THE INDEMNITEE WOULD BE PERMITTED TO
BE INDEMNIFIED UNDER APPLICABLE LAW AND SHALL RENDER ITS WRITTEN OPINION TO THE
PARTNERSHIP AND THE INDEMNITEE TO SUCH EFFECT.  THE PARTNERSHIP AGREES TO PAY
THE REASONABLE FEES OF THE SPECIAL INDEPENDENT COUNSEL REFERRED TO ABOVE AND TO
FULLY INDEMNIFY SUCH COUNSEL AGAINST ANY AND ALL EXPENSES (INCLUDING ATTORNEYS’
FEES), PROCEEDINGS, LIABILITIES AND DAMAGES ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ITS ENGAGEMENT PURSUANT TO THIS AGREEMENT.


 


6.             SUBROGATION.  IN THE EVENT OF PAYMENT TO THE INDEMNITEE UNDER
THIS AGREEMENT, THE PARTNERSHIP SHALL BE SUBROGATED TO THE EXTENT OF SUCH
PAYMENT TO ALL OF THE RIGHTS OF RECOVERY OF THE INDEMNITEE, WHO SHALL EXECUTE
ALL PAPERS REQUIRED AND SHALL DO EVERYTHING THAT MAY BE NECESSARY TO SECURE SUCH
RIGHTS, INCLUDING THE EXECUTION OF SUCH DOCUMENTS NECESSARY TO ENABLE THE
PARTNERSHIP EFFECTIVELY TO BRING SUIT TO ENFORCE SUCH RIGHTS.

 

6

--------------------------------------------------------------------------------


 


7.             NO PRESUMPTIONS.  FOR PURPOSES OF THIS AGREEMENT, THE TERMINATION
OF ANY PROCEEDING AGAINST THE INDEMNITEE BY JUDGMENT, ORDER, SETTLEMENT (WHETHER
WITH OR WITHOUT COURT APPROVAL) OR CONVICTION, OR UPON A PLEA OF NOLO
CONTENDERE, OR ITS EQUIVALENT, SHALL NOT CREATE A PRESUMPTION THAT THE
INDEMNITEE DID NOT MEET ANY PARTICULAR STANDARD OF CONDUCT OR HAVE ANY
PARTICULAR BELIEF OR THAT A COURT HAS DETERMINED THAT INDEMNIFICATION IS NOT
PERMITTED BY APPLICABLE LAW.  IN ADDITION, NEITHER THE FAILURE OF THE REVIEWING
PARTY TO HAVE MADE A DETERMINATION AS TO WHETHER THE INDEMNITEE HAS MET ANY
PARTICULAR STANDARD OF CONDUCT OR HAD ANY PARTICULAR BELIEF, NOR AN ACTUAL
DETERMINATION BY THE REVIEWING PARTY THAT THE INDEMNITEE HAS NOT MET SUCH
STANDARD OF CONDUCT OR DID NOT HAVE SUCH BELIEF SHALL BE A DEFENSE TO THE
INDEMNITEE’S PROCEEDING FOR INDEMNIFICATION OR CREATE A PRESUMPTION THAT THE
INDEMNITEE HAS NOT MET ANY PARTICULAR STANDARD OF CONDUCT OR DID NOT HAVE ANY
PARTICULAR BELIEF.


 


8.             NON-EXCLUSIVITY.  THE RIGHTS CONFERRED ON THE INDEMNITEE BY THIS
AGREEMENT SHALL BE IN ADDITION TO, AND SHALL NOT BE DEEMED EXCLUSIVE OF, ANY
OTHER RIGHTS WHICH THE INDEMNITEE MAY HAVE OR HEREAFTER ACQUIRE UNDER ANY
STATUTE, THE CERTIFICATE OF LIMITED PARTNERSHIP OF THE PARTNERSHIP AND THE
PARTNERSHIP AGREEMENT, ANY OTHER AGREEMENT, VOTE OF UNITHOLDERS OR A RESOLUTION
OF DIRECTORS, OR OTHERWISE, AND TO THE EXTENT THAT DURING THE INDEMNIFICATION
PERIOD SUCH RIGHTS ARE MORE FAVORABLE THAN THE RIGHTS CURRENTLY PROVIDED UNDER
THIS AGREEMENT TO THE INDEMNITEE, THE INDEMNITEE SHALL BE ENTITLED TO THE FULL
BENEFITS OF SUCH MORE FAVORABLE RIGHTS TO THE EXTENT PERMITTED BY LAW.  OTHER
THAN AS SET FORTH IN THIS SECTION 8, IN THE CASE OF ANY INCONSISTENCY BETWEEN
THE INDEMNIFICATION PROVISIONS OF THIS AGREEMENT AND ANY OTHER AGREEMENT
RELATING TO THE INDEMNIFICATION OF THE INDEMNITEE, THE INDEMNIFICATION
PROVISIONS OF THIS AGREEMENT SHALL CONTROL.


 


9.             LIABILITY INSURANCE.  THE PARTNERSHIP MAY, TO THE EXTENT THAT THE
BOARD OF DIRECTORS IN GOOD FAITH DETERMINES IT TO BE ECONOMICALLY REASONABLE,
MAINTAIN A POLICY OF DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE, ON SUCH TERMS
CONDITIONS AS MAY BE APPROVED BY THE BOARD OF DIRECTORS.  TO THE EXTENT THE
PARTNERSHIP MAINTAINS DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE, THE
INDEMNITEE SHALL BE COVERED BY SUCH POLICY IN SUCH A MANNER AS TO PROVIDE THE
INDEMNITEE THE SAME RIGHTS AND BENEFITS AS ARE ACCORDED TO THE MOST FAVORABLY
INSURED OF THE GENERAL PARTNER’S DIRECTORS, IF THE INDEMNITEE IS A DIRECTOR, OR
OF THE GENERAL PARTNER’S OFFICERS, IF THE INDEMNITEE IS NOT A DIRECTOR BUT IS AN
OFFICER.  NOTICE OF ANY TERMINATION OR FAILURE TO RENEW SUCH POLICY SHALL BE
PROVIDED TO THE INDEMNITEE PROMPTLY UPON THE PARTNERSHIP’S BECOMING AWARE OF
SUCH TERMINATION OR FAILURE TO RENEW.  THE PARTNERSHIP SHALL PROVIDE TO THE
INDEMNITEE COPIES OF ALL SUCH INSURANCE POLICIES AND ANY ENDORSEMENTS THERETO
WHENEVER SUCH DOCUMENTS HAVE BEEN PROVIDED TO THE PARTNERSHIP.


 


10.           AMENDMENT/WAIVER.  NO SUPPLEMENT, MODIFICATION OR AMENDMENT OF
THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY BOTH OF THE
PARTIES HERETO.  NO WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE
DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISIONS OF THIS AGREEMENT
(WHETHER OR NOT SIMILAR) NOR SHALL SUCH WAIVER CONSTITUTE A CONTINUING WAIVER. 
ANY WAIVER TO THIS AGREEMENT SHALL BE IN WRITING.


 


11.           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS, INCLUDING ANY DIRECT OR INDIRECT SUCCESSOR BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE TO ALL OR SUBSTANTIALLY ALL OF

 

7

--------------------------------------------------------------------------------


 


THE BUSINESS AND/OR ASSETS OF THE PARTNERSHIP, ASSIGNS, SPOUSES, HEIRS, AND
PERSONAL AND LEGAL REPRESENTATIVES.


 


12.           SURVIVAL.  THIS AGREEMENT SHALL CONTINUE IN EFFECT DURING THE
INDEMNIFICATION PERIOD, REGARDLESS OF WHETHER THE INDEMNITEE CONTINUES TO SERVE
AS AN OFFICER OR DIRECTOR OF THE GENERAL PARTNER OR OF ANY OTHER ENTERPRISE AT
THE GENERAL PARTNER’S REQUEST.


 


13.           SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT SHALL BE SEVERABLE
IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT (INCLUDING ANY PROVISION
WITHIN A SINGLE SECTION, PARAGRAPH OR SENTENCE) IS HELD BY A COURT OF COMPETENT
JURISDICTION TO BE INVALID, VOID OR OTHERWISE UNENFORCEABLE, AND THE REMAINING
PROVISIONS SHALL REMAIN ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW.


 


14.           PERIOD OF LIMITATIONS.  NO LEGAL ACTION SHALL BE BROUGHT AND NO
CAUSE OF ACTION SHALL BE ASSERTED BY OR IN THE RIGHT OF THE PARTNERSHIP AGAINST
THE INDEMNITEE OR THE INDEMNITEE’S ESTATE, SPOUSE, HEIRS, EXECUTORS OR PERSONAL
OR LEGAL REPRESENTATIVES AFTER THE EXPIRATION OF THREE YEARS FROM THE DATE OF
ACCRUAL OF SUCH CAUSE OF ACTION, AND ANY CLAIM OR CAUSE OF ACTION OF THE
PARTNERSHIP SHALL BE EXTINGUISHED AND DEEMED RELEASED UNLESS ASSERTED BY THE
TIMELY FILING OF A LEGAL ACTION WITHIN SUCH THREE YEAR PERIOD; PROVIDED,
HOWEVER, THAT IF ANY SHORTER PERIOD OF LIMITATIONS IS OTHERWISE APPLICABLE TO
ANY SUCH CAUSE OF ACTION, SUCH SHORTER PERIOD SHALL GOVERN.


 


15.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL
BE DEEMED TO BE ONE AND THE SAME INSTRUMENT, NOTWITHSTANDING THAT BOTH PARTIES
ARE NOT SIGNATORIES TO THE ORIGINAL OR SAME COUNTERPART.


 


16.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAWS.


 


 

 

OSG AMERICA L.P.,

 

 

 

 

By:

OSG America LLC, its general partner

 

 

 

 

 

 

 

By

/s/ Myles R. Itkin

 

 

 

Myles R. Itkin

 

 

Chief Financial Officer

 

 

 

 

 

 

 

/s/ James G. Dolphin

 

 

James G. Dolphin

 

8

--------------------------------------------------------------------------------